  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 1 of 11 PageID 47



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BOBBY A. JONES,                 §
                                §
         Plaintiff,             §
                                §
v.                              §                     No. 3:19-cv-1650-BN
                                §
STATE FARM MUTUAL AUTOMOBILE§
INSURANCE COMPANY (d/b/a “STATE §
FARM”),                         §
                                §
         Defendant.             §

                         INITIAL SCHEDULING ORDER

      The Court enters this initial scheduling order under the Civil Justice Expense

and Delay Reduction Plan for the Northern District of Texas and Federal Rule of Civil

Procedure 16(b).

      1.     Joinder of Parties. Any motion for leave to join additional parties must

be filed by October 31, 2019.

      2.     Amendment of Pleadings. Federal Rule of Civil Procedure 15(a)(1)

provides that “[a] party may amend its pleading once as a matter of course within: (A)

21 days after serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading or 21 days after service of a

motion under [Federal Rule of Civil Procedure] 12(b), (e), or (f), whichever is earlier.”

FED. R. CIV. P. 15(a)(1). Federal Rule of Civil Procedure 15(a)(2) then provides that,

“[i]n all other cases, a party may amend its pleading only with the opposing party’s

written consent or the court’s leave.” FED. R. CIV. P. 15(a)(2). Accordingly, unless Rule

                                           -1-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 2 of 11 PageID 48



15(a)(1) permits an amended or supplemental pleading to be filed without leave, or an

amended or supplemental pleading is filed with the opposing party’s written consent,

a motion for leave must be filed to amend or supplement pleadings, and any motion for

leave must be filed by October 31, 2019. The Court generally will grant a timely-filed

motion for leave to amend as a matter of course absent a showing of undue prejudice

or futility. See FED. R. CIV. P. 15(a). No amendments will be allowed after this deadline

except on a showing of good cause. See FED. R. CIV. P. 16(b)(4).

      3.     Expert Witnesses. Under Federal Rule of Civil Procedure 26(a)(2)(D),

a party who intends to offer evidence from an expert witness for any purpose other

than “solely to contradict or rebut evidence on the same subject matter identified by

another party” must designate the expert witness(es) by February 28, 2020. A party

who intends to offer expert evidence “intended solely to contradict or rebut evidence on

the same subject matter identified by another party” must designate the rebuttal

expert witness(es) by March 30, 2020.

      The designation of experts must comply with the provisions of Federal Rule of

Civil Procedure 26(a), including the preparation of a written report signed by the

expert. But a written report is only required “if the witness is one retained or specially

employed to provide expert testimony in the case or one whose duties as the party’s

employee regularly involve giving expert testimony.” FED. R. CIV. P. 26(a)(2)(B). If,

under Federal Rule of Civil Procedure 26(a)(2)(B), an expert report is not required, the

designation must comply with Federal Rule of Civil Procedure 26(a)(2)(C)’s

requirements.

                                           -2-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 3 of 11 PageID 49



      Any motion challenging, seeking to disqualify, or otherwise related to a

designated expert witness or his or her designation or testimony must be filed by June

19, 2020.

      4.     Discovery. Initial disclosures must be made by September 26, 2019,

and comply with Federal Rule of Civil Procedure 26(a)(1). This includes providing

individual home addresses & phone numbers, as opposed to work addresses, of

individuals likely to have discoverable information, and a full, unredacted copy of any

insurance agreement under which an insurance business may be liable to satisfy all

or part of a possible judgment in the action or to indemnify or reimburse for payments

made to satisfy the judgment.

      All discovery must be initiated in time to be completed by May 29, 2020. This

includes the use of subpoenas to obtain documents from third parties under Federal

Rule of Civil Procedure 45 and the supplementation of discovery responses as required

by Federal Rule of Civil Procedure 26(e). (But this order does not relieve any party of

the Rule 26(e)(1) obligation to supplement or correct a disclosure or response if the

party learns after January 31, 2020 that, in some material respect, a prior disclosure

or response is incomplete or incorrect and the additional or corrective information has

not otherwise been made known to the other parties during the discovery process or in

writing.)

      The presumptive limit of 10 depositions per side, seven hours per deposition, and

25 interrogatories per party will apply in this case. See FED. R. CIV. P. 30(a)(2)(A)(i) &

33(a)(1). Additionally, no party may serve more than thirty Federal Rule of Civil

                                           -3-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19            Page 4 of 11 PageID 50



Procedure 36 requests for admission without leave of court for good cause shown. For

purposes of this limitation, a single request for admission must be limited to a single

statement or matter that the serving party seeks for the responding party to admit. See

FED. R. CIV. P. 36(a)(2) (“Each matter must be separately stated.”). No other limitations

on discovery are imposed at this time.

        Any motion to compel discovery or for a protective order must be filed by the

later of (1) March 8, 2020 or (2) 10 days after the discovery response at issue was

served or due to be served. Any other motions that are related to discovery but do not

seek to compel or avoid as-yet uncompleted depositions, service of discovery responses,

or production of documents or electronically stored information must be filed by June

3, 2020.

        Any motion to quash or for protective order relating to a deposition that is filed

in less than five business days before the scheduled or noticed date of the deposition

will be summarily denied unless, on proper motion, the Court grants leave for the

motion to be filed based on a showing of extraordinary or extenuating circumstances

that prevented the requested relief from being presented to the Court at an earlier

date.

        The parties have agreed to preserve any and all electronically-stored evidence

that they believe could be relevant to this case as well as the electronic devices through

which any exchanges were made. See Dkt. No. 9 at 1.

        At Plaintiff’s request, the Court will also order that:



                                            -4-
Case 3:19-cv-01650-BN Document 14 Filed 09/24/19        Page 5 of 11 PageID 51



   •     Before sending any subpoenas or other correspondence to Plaintiff’s

         current employer (including providing any third-party service providers

         with any documents to be served on Plaintiff’s current employer),

         Defendant’s counsel must confer with Plaintiff’s counsel about the

         proposed subjects of the subpoena. In the event that the Parties cannot

         reach an agreement on the matter, Plaintiff must within 14 days of the

         conference file a motion to quash and/or motion for protective order to

         submit the dispute to the Court for a ruling. In no event may subpoenas

         or other correspondences be sent or served to Plaintiff’s current employer,

         unless: (a) the parties have reached an agreement on the form and

         substance of the subpoena or correspondence to be sent, or (b) the Court

         has issued an order authorizing service of the subpoena or

         correspondence.

   •     When either party requests a deposition of a witness within the other

         party’s control, available dates will be provided to the requesting party

         within 7 days of the request, unless the other party’s counsel

         communicates within those 7 days to the requesting party’s counsel that

         available dates cannot provided during that time frame and provides a

         realistic estimate of when available dates can be provided.

   •     While initial document production may be made in bates-numbered .PDF

         format, the receiving party may make a written request to the producing

         party that certain electronic documents be re-produced in their native

                                      -5-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 6 of 11 PageID 52



             format, with metadata intact. In that event, the producing party must

             indicate within 10 days of said request as to whether they oppose the

             request, and if so on what grounds. If there is no objection, the native

             format files must be produced within 14 days of the date of the written

             request.

      Further, in accordance with Federal Rule of Evidence 502(d), any attorney-client

privilege or work-product protection will not be waived by disclosure in connection with

this case, and the production of privileged or work-product protected documents,

electronically stored information (“ESI”), or information, whether inadvertent or

otherwise, is not a waiver of the privilege or protection from discovery in this case or

in any other federal or state proceeding. This order will be interpreted to provide the

maximum protection allowed by Rule 502(d), but nothing contained in this order is

intended to or will serve to limit a party’s right to conduct a review of documents, ESI,

or information (including metadata) for relevance, responsiveness, and/or segregation

of privileged and/or protected information before production.

      And, under Federal Rule of Civil Procedure 26(b)(5)(B), if information produced

in discovery is subject to a claim of privilege or of protection as trial-preparation

material, the party making the claim may notify any party that received the

information of the claim and the basis for it. After being notified, a party must

promptly return, sequester, or destroy the specified information and any copies it has;

must not use or disclose the information until the claim is resolved; must take

reasonable steps to retrieve the information if the party disclosed it before being

                                           -6-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 7 of 11 PageID 53



notified; and may promptly present the information to the court under seal for a

determination of the claim. The producing party must preserve the information until

the claim is resolved.

       5.     Settlement. The Court will, by a separate order, refer the parties to a

settlement conference with a magistrate judge. But the parties should advise the Court

immediately if they believe that their settlement discussions and negotiations would,

in advance of any other action by the Court, benefit from a referral to mediation, a

settlement conference, or any other form of alternative dispute resolution. See N.D.

TEX. L. CIV. R. 16.3 (“Settlement. a. Settlement Negotiations. Parties in a civil action

must make good-faith efforts to settle. Settlement negotiations must begin at the

earliest possible time, well in advance of any pretrial conference. b. Settlement

Conferences. A judge will be available for settlement discussions. In nonjury cases the

presiding judge will not discuss settlement figures unless requested to do so by all

concerned parties.”). No later than 7 days after the mediation is completed, the parties

must file a joint status report that is limited to advising the Court that the case did or

did not settle.

       6.     Dispositive Motions. All dispositive motions must be filed by June 19,

2020. Any dispositive motion must be accompanied by or incorporate a brief, and the

motion and the brief may not together exceed 30 pages in length, excluding any table

of contents and table of authorities. See N.D. TEX. L. CIV. R. 56.5(b) (as modified). The

party filing a dispositive motion must, in a separate section at the beginning of the

brief, identify the live pleadings for each party who has appeared in the action and

                                           -7-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19         Page 8 of 11 PageID 54



specify the name of each pleading, the date it was filed, and the pleading’s document

number on the Court’s docket. Additionally, except to the extent that any requirement

is modified herein, any motion for summary judgment must comply with the

requirements of Northern District of Texas Local Civil Rules 56.3(a)-(d), 56.5(a),

56.5(c), and 56.6(a)-(b).

       Any affidavits, depositions, written discovery materials, or other summary

judgment evidence must be included in a separate appendix. The appendix must be

numbered sequentially from the first page through the last and include an index of all

documents contained therein. An envelope that contains a non-documentary or

oversized exhibit must be numbered as if it were a single page. See N.D. TEX. L. CIV.

R. 56.6. The moving party must bracket in the margin of each document in the

appendix the portions of the document on which the movant relies, and, when citing

record materials in its brief, the moving party must support each assertion by citing

each relevant page of its appendix.

       No party may file more than one motion for summary judgment without leave

of court. See N.D. TEX. L. CIV. R. 56.2(b).

       If a motion for summary judgment is timely filed, the Court will establish a

summary judgment briefing schedule by separate order. Ordinarily, the Court will

grant the non-movant 30 days to file a response, and the movant will then be granted

15 days to file a reply. Except as provided in the Court’s briefing order, no

supplemental pleadings, briefs, or summary judgment evidence or other documents



                                              -8-
  Case 3:19-cv-01650-BN Document 14 Filed 09/24/19          Page 9 of 11 PageID 55



will be allowed in connection with the motion for summary judgment or response

thereto without leave of court. See N.D. TEX. L. CIV. R. 56.7.

      Neither a dispositive motion nor the brief in support may be combined in one

document with a party’s answer.

      If a motion to dismiss becomes moot due to the filing of an amended complaint,

the moving party must notify the Court immediately.

      7.     Motions Not Otherwise Covered. A party must file a motion not

otherwise covered by this order by no later than June 19, 2020. This deadline does not

apply to motions in limine (other than motions related to an expert witness) or to

objections filed under Federal Rule of Civil Procedure 26(a)(3), which must be filed no

later than the deadlines to be established by an order setting trial-related deadlines

to be issued later.

      8.     Compliance with Standing Order. All discovery-related motions,

pleading disputes, and other non-dispositive motions must comply with the Standing

Order on Discovery and Other Non-Dispositive Motions entered in this case.

      9.     Modifying Deadlines. The deadlines set forth in this order will not be

modified except on written motion for good cause shown. See FED. R. CIV. P. 16(b)(4).

Further, the Court strongly discourages any request to extend the dispositive motions

deadline through a motion that is filed within three business days of the existing

deadline and will grant any such motion only on a showing in the written motion of

extraordinary circumstances.



                                          -9-
 Case 3:19-cv-01650-BN Document 14 Filed 09/24/19           Page 10 of 11 PageID 56



      The Court will set this case for trial by separate order that will establish trial-

related deadlines, including a deadline for submitting a joint pretrial order, witness

lists, exhibit lists, deposition excerpts, and a proposed jury charge or findings of fact

and conclusions of law. The order will also establish deadlines for filing motions in

limine (other than motions related to an expert witness) and other trial-related

motions.

      Please note that deadlines in this order are for filing or delivery and are not

mailing dates.

      10.    Change of Contact Information. Any attorney or any party who is

proceeding pro se who changes the attorney’s or party’s business address or mailing

address, e-mail address, telephone number, facsimile number, or name must promptly

notify the Clerk of the Court and the Court in writing. If the attorney or party is a

registered user of Electronic Case Files (“ECF”), the attorney or party must, in addition

to notifying the Court in writing, promptly follow the procedures in the ECF

Administrative Procedures Manual to update the changed address, e-mail address,

telephone number, facsimile number, or name.

      11.    Noncompliance. The failure to comply with any part of this order may

result in the imposition of sanctions. See FED. R. CIV. P. 16(f).

      Should any party or counsel fail to cooperate in accomplishing anything required

by this order, that party or counsel or both may be subject to sanctions, including

dismissal or entry of default.



                                          -10-
 Case 3:19-cv-01650-BN Document 14 Filed 09/24/19          Page 11 of 11 PageID 57



      The Court further informs parties not to include “private or sensitive

information in any document filed with the Court unless [it] is necessary to the case.”

This includes, but is not limited to, social security numbers, taxpayer identification

numbers, financial account numbers, minors’ names, and dates of birth.

      SO ORDERED.

      DATED: September 24, 2019



                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -11-
